Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application communication filed November 1, 2021.
Information Disclosure Statement dated 11/05/2021 has been considered.
Claims 1-2, 5-12, and 15-24 are pending.
Claims 3-4 and 13-14 have been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-13, and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable by Reddy et al. US Publication No. 2019/0303623 A1 in view of Fink et al. US Publication No. 2019/0227515 A1.
As per claim 1, Reddy discloses:
A method for recording states of software or firmware in a process control system and connected instrumentation using a distributed ledger maintained by a plurality of participants, the method comprising: 
obtaining, by a computing device, a current state of software or firmware executing within a process plant having one or more field devices each performing a physical function to control an industrial process, the software or firmware executing within a network or process control device within the process plant, (Reddy, [0006]), 
generating a transaction including a cryptographic hash value corresponding to  the current state of the software or firmware executing within the process plant, wherein the transaction is stored in the distributed ledger, (Reddy, [0038]),
obtaining, from the network or process control device executing the software or firmware, a state of the software or firmware executing within the process plant, (Reddy, [0006]), 
comparing the state of the software or firmware executing within the process plant to the cryptographic hash value from the distributed ledger to verify the software or firmware has not been tampered with, (Reddy, [0098]:12-22), 
Reddy does not specifically disclose:
transmitting the transaction to at least one other participant in a distributed ledger network of participants maintaining the distributed ledger.
However, Fink discloses:
transmitting the transaction to at least one other participant in a distributed ledger network of participants maintaining the distributed ledger, (Fink, [0028]) where the participant nodes are maintaining the distributed ledge and ACTUAL data is transmitted in response to transaction to all participants.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Reddy with teaching of Fink to be able to distribute the transaction to other participants and maintain the distributed ledger of blockchain.



As per claim 11, Reddy discloses:
A system for recording states of software or firmware in a process control system and connected instrumentation using a distributed ledger maintained by a plurality of participants comprising: 
one or more devices disposed in a process plant each performing a physical function to control an industrial process; and a computing device executing in the process plant including: one or more processors; a communication unit; and a non-transitory computer-readable medium coupled to the one or more processors and the communication unit and storing instructions thereon, that when executed by the one or more processors, cause the computing device to: (Reddy, Fig. 19);
obtain a current state of software or firmware executing within the process plant, the software or firmware executing within at least one of the one or more devices disposed in the process plant or a network device within the process plant, (Reddy, [0006]); 
generate a transaction including a cryptographic hash value corresponding to the current state of the software or firmware executing within the process plant, wherein the transaction is stored in the distributed ledger, (Reddy, [0038]);
a server device including: one or more processors: and a non-transitory computer-readable medium coupled to the one or more processors and storing instructions thereon, that when executed by the one or more processors, cause the server device to: obtain, from the network device or the one or more devices executing the software or firmware, a state of the software or firmware executing within the process plant, (Reddy, [0006] and [0064]); 
compare the state of the software or firmware executing within the process plant to the cryptographic hash value from the distributed ledger to verify the software or firmware has not been tampered with, (Reddy, [0098]:12-22).

Reddy does not specifically disclose:
transmit the transaction to at least one other participant in a distributed ledger network of participants maintaining the distributed ledger for validating and recording the transaction in the distributed ledger,
However, Fink discloses:
transmit the transaction to at least one other participant in a distributed ledger network of participants maintaining the distributed ledger for validating and recording the transaction in the distributed ledger, (Fink, [0028]) where the participant nodes are maintaining the distributed ledge and ACTUAL data is transmitted in response to transaction to all participants.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Reddy with teaching of Fink to be able to distribute the transaction to other participants and maintain the distributed ledger of blockchain.
As per claim 21, Reddy discloses:
A validating network node in a process plant on a distributed ledger network comprising: 
a transceiver configured to communicate with one or more field devices each performing a physical function to control an industrial process in the process plant and to exchange distributed ledger data with peer network nodes, the distributed ledger data including transactions having data indicative of cryptographic hash values corresponding to current state of the software or firmware executing within the process plant, 
a process data validator configured to apply a set of consensus rules to the distributed ledger data received from the peer network nodes, the process data validator being further configured to append the distributed ledger data received from the peer network nodes to the copy of the distributed ledger if the distributed ledger data satisfies the consensus rules, (Reddy, [0090]);
wherein a state of the software or firmware executing within the process plant is obtained and compared to the cryptographic hash value from the distributed ledger to verify the software or firmware has not been tampered with, (Reddy, [0098]:12-22);
Reddy does not specifically disclose:
a storage media configured to store a copy of the distributed ledge, 
However, Fink discloses:
a storage media configured to store a copy of the distributed ledger, (Fink, [0028]) where the participant nodes are maintaining the distributed ledge and ACTUAL data is transmitted in response to transaction to all participants.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Reddy with teaching of Fink to be able to distribute the transaction to other participants and maintain the distributed ledger of blockchain.
As per claims 2 and 12, Reddy discloses:
wherein the current state of the software or firmware executing within the process plant is obtained from a computing device of a user who updated the current state, and generating the transaction further includes: obtaining identity data for the user; augmenting, at the one or more processors, the transaction with the identity data for the user, generating, at the one or more processors, a cryptographic signature based upon the transaction; and augmenting, at the one or more processors, the transaction with the cryptographic signature, (Reddy, [0068] and [0072]).
As per claims 5 and 15, Reddy further discloses:
in response to determining that the state of the software or firmware executing within the process plant does not match with the current state of the software or firmware stored in the distributed ledger according to the cryptographic hash value, preventing the software or firmware from being executed within the process plant, (Reddy, [0212]).

As per claims 6 and 16, Reddy further discloses:
causing the software or firmware to revert to a previous state, (Reddy, [0212]).

As per claims 7 and 17, Reddy further discloses:
in response to determining that the state of the software or firmware executing within the process plant does match with the current state of the software or firmware stored in the distributed ledger according to the cryptographic hash value, causing the network or process control device to execute the software or firmware, (Reddy, [0212]).

As per claims 8, 18, and 22 Reddy does not specifically disclose:
adding the transaction to a block of transactions; solving a cryptographic puzzle based on the block of transactions; adding the solution to the cryptographic puzzle to the block of transactions; and transmitting the block of transactions to at least one other participant in the distributed ledger network, 


However, Fink discloses:
adding the transaction to a block of transactions; solving a cryptographic puzzle based on the block of transactions; adding the solution to the cryptographic puzzle to the block of transactions; and transmitting the block of transactions to at least one other participant in the distributed ledger network, (Fink, [0011]-[0016]) where a data block containing transactions is created if transaction is validated. The created block is then transmitted to all participant nodes. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Reddy with teaching of Fink to be able to create and add the block to the distributed ledger if the transaction is validated by the participants.

As per claims 9 and 19, Reddy further discloses:
comparing the identity data in the transaction to a plurality of sets of identity data corresponding to users authorized to update the state of the software or firmware executing within the process plant; and adding the transaction to the block of transactions when the identity data is included within the plurality of sets of identity data, (Reddy, [0072]).

As per claims 10 and 20, Reddy further discloses:
wherein the distributed ledger is a permissioned blockchain, (Reddy, [0038]:23-29)

As per claim 23, Reddy further discloses:
wherein the set of consensus rules include at least one of: formatting requirements for transactions or blocks of transactions; a mechanism to determine which of the peer network nodes will add a next transaction or block of transactions to the distributed ledger; or a cryptographic hashing algorithm for hashing software or firmware state data included in each of the transactions, (Reddy, [0068]).

As per claim 24, Fink further discloses:	
wherein the distributed ledger data received from the peer nodes includes a proof-of-identity of a user of a device generating a transaction having data indicative of the current state of the software or firmware executing within the process plant, (Reddy, [0038]:23-29).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIN ESKANDARNIA whose telephone number is (571)270-3205.  The examiner can normally be reached on 7:30am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446